Citation Nr: 9903406	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
left knee injury residuals with small bone separation and 
arthritis, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the RO.  
Following a personal hearing before a Hearing Officer at the 
RO, the rating was increased to the current level of 20 
percent, effective on January 17, 1997.  



REMAND

The veteran was afforded a VA examination of his knee in July 
1997.  At that time, the veteran reported complaints of pain 
and swelling in his left knee and observed that he sometimes 
felt that it did not support his weight. An examination of 
the left knee revealed a full passive range of motion and 
stability.  Atrophy was measured, however, on the left as 
compared to the right.  When asked to squat, the veteran 
indicated that he was unable to perform such maneuver.  The 
final impression included that of history of injury to the 
left knee with x-ray examination showing evidence of mild 
degenerative joint disease.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disability at issue; further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1998).

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether the residuals of his left knee disability are 
manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.

Furthermore, a review of the veteran's testimony given at a 
hearing at the RO in February 1998 suggests that the 
veteran's condition has worsened.  Hence, the Board finds 
that the veteran should also be afforded another examination 
in order to evaluate the current severity of the service-
connected left knee disability.  

The Board also recognizes the representative's implied 
argument that the veteran is entitled to separate compensable 
ratings for his left knee disability by pointing out that the 
RO specifically failed to issue a Statement of the Case or 
Supplemental Statement of the Case as to the issue of an 
increased rating for the service-connected degenerative 
arthritis of the left knee.  

As stated in 38 C.F.R. § 4.21, coordination of rating with 
impairment of function is expected in all instances.  All 
disabilities must be fully evaluated.  To that end, multiple 
ratings for symptoms of a single disabling condition are 
permitted.  However, symptomatology listed as criteria under 
one diagnostic code cannot be duplicative of, or overlap, the 
symptomatology listed as criteria under another diagnostic 
code.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
The VA Office of General Counsel has issued a precedential 
opinion that assignment of multiple evaluations for 
limitation of knee motion (Diagnostic Codes 5260 and 5261) 
and for subluxation or lateral instability (under Diagnostic 
Code 5257) does not violate the prohibition against 
pyramiding in 38 C.F.R. § 4.14. O.G.C. Prec. 23-97 (Jul. 24, 
1997).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the service-
connected left knee disability since June 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination to determine the current 
severity of the service-connected left 
knee disability.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the left 
knee disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the left knee.  The examiner 
should also be requested to determine 
whether, and to what extent, the left 
knee exhibits weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  Finally, the examiner 
should provide an opinion concerning the 
effect of the veteran's left knee 
disorder on his employability.  A 
complete rationale for any opinion 
expressed must be provided.

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected left knee disability to include 
consideration of the Court's holding in 
DeLuca, as well as O.G.C. Prec. 23-97 
(Jul. 24, 1997).  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  




- 6 -


